


Exhibit 10.1


AVEKSA, INC.


2005 EQUITY INCENTIVE PLAN


1.    Purpose and Duration


1.1    Purpose. The purpose of the Aveksa, Inc. 2005 Equity Incentive Plan is to
encourage employees and other persons or entities who, in the opinion of the
Board, are in a position to contribute significantly to the success of the
Company and its Affiliates (including, without limitation, Non-Employee
Directors, consultants, advisers, independent contractors and other service
providers) to enter into and to maintain continuing and long-term relationships
with the Company. It is not a purpose of the Plan to reward Participants for the
completion of specific projects or discrete periods of Service which may fall
between consecutive vesting periods of any Award granted under the Plan.


1.2    Effective Date. The Plan is effective as of the date of its adoption by
the Board.


1.3    Expiration Date. The Plan shall expire ten years from the date of the
adoption of the Plan by the Board. In no event shall any Awards be made under
the Plan after such expiration date, but Awards previously granted may extend
beyond such date.


2.    Definitions


As used in the Plan, the following capitalized words shall have the meanings
indicated:


“Affiliate” means a “parent corporation” or “subsidiary corporation” of the
Company within the meaning of Section 424(e) or Section 424(f), as the case may
be, of the Code, and any other business venture (including without limitation
any joint venture or limited liability company) in which the Company has a
significant interest, as determined by the Board.


“Award” means, individually or collectively, a grant under the Plan of Options
or Restricted Stock, or any other equity-based Award made pursuant to Section 8,
below.


“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan.


“Board” means the Board of Directors of the Company.


“Cause” has the meaning assigned to it in Section 9.6.2, below.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means, if established by the Board to administer the Plan, a
Compensation Committee of the Board. If and when the Common Stock is registered
under the Exchange Act, the Board shall appoint a Compensation Committee of not
fewer than two members, each of whom shall be a Non-Employee Director and an
“outside director” within the meaning of Section 162(m) of the Code, or any
successor provision.


“Common Stock” means the Company's common stock, $0.0001 par value per share.


“Company” means Aveksa, Inc., a Delaware corporation, or any successor thereto.




--------------------------------------------------------------------------------






“Director” means any individual who is a member of the Board.


“Disability” means “disability,” such term is defined in Section 22(e)(3) of the
Code.


“Disqualifying Disposition” means any disposition (within the meaning of Section
424(c) of the Code) of Shares acquired upon the exercise of an ISO before the
later of (a) two years after the Participant was granted the ISO or (b) one year
after the Participant acquired the Shares by exercising the ISO.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, with respect to a Share as of any date of
determination, in the discretion of the Board, (i) the closing price per Share
on such date, as reported in the Wall Street Journal, on the principal exchange
for the Shares or the Nasdaq National Market (or successor trading system), (ii)
the average closing price per Share, as reported in the Wall Street Journal,
during the 20-day period that ends on such date on the principal exchange for
the Shares or the Nasdaq National Market (or such successor trading system) or
(iii) if Shares are not publicly traded, the fair market value of such Share as
determined by the Board in accordance with a valuation method approved by the
Board in good faith.


“Grant Date” means the effective date of an Award as specified by the Board and
set forth in the applicable Award Agreement.


“Incentive Stock Option” or “ISO” means an option to purchase Shares awarded to
a Participant under Section 6 of the Plan that is intended to meet the
requirements of Section 422 of the Code.


“Non-Employee Director” means a “non-employee director” as that term is defined
in Rule 16b-3 promulgated under the Exchange Act, or any successor provision.


“Nonqualified Stock Option” or “NQO” means an option to purchase Shares awarded
to a Participant under Section 6 of the Plan that is not intended to be an ISO.


“Option” means an ISO or an NQO.


“Participant” means an individual or entity selected by the Board to receive an
Award under the Plan.


“Plan” means the Aveksa, Inc. 2005 Equity Incentive Plan set forth in this
document and as hereafter amended from time to time in accordance with Section
10.2.


“Restricted Period” means the period of time selected by the Board during which
Shares of Restricted Stock are subject to forfeiture and/or restrictions on
transferability.


“Restricted Stock” means Shares awarded to a Participant under Section 7 of the
Plan pursuant to an Award that entitles the Participant to acquire Shares for a
purchase price (which may be zero if permissible under applicable law), subject
to such conditions as the Board may determine to be appropriate, including a
Company right during a specified period or periods to repurchase the Shares at
their original purchase price (or to require forfeiture of the Shares if the
purchase price was zero and if permissible under applicable law) upon conditions
specified in connection with the Award.


“Securities Act” means the Securities Act of 1933, as amended.






--------------------------------------------------------------------------------




“Service” means the service of a Participant to the Company or an Affiliate as a
common law employee, a Director, consultant, adviser, independent contractor or
other service provider, and includes the continuing relationship of the
Participant to the Company or an Affiliate as a Director, consultant, adviser,
independent contractor or other service provider following termination of the
Participant's employment.


“Shares” means shares of the Company's Common Stock.


“Voting Securities” means with respect to any corporation or other entity,
securities having the right to vote in an election of the board of directors, or
the equivalent of a board of directors, of such corporation or other entity.


3.    Administration of the Plan


3.1    Administration by the Board. The Plan shall be administered by the Board,
which shall have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
consider advisable from time to time, to interpret the provisions of the Plan
and any Award and to decide all disputes arising in connection with the Plan.
The Board's decisions and interpretations shall be final and binding on all
parties. Neither the Company nor any member of the Board shall be liable for any
action or determination relating to the Plan. In the event that the Board
establishes a Committee, the Plan shall be administered by the Committee, in
which case references in the Plan to the Board shall be references to the
Committee to the extent the context may so require.


3.2    Appointment of a Committee. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to a Committee.
In the event that the Board establishes a Committee, references in the Plan to
the “Board” shall be references to the Committee to the extent of such
delegation.


4.    Eligibility of Participants


The persons eligible to receive Awards under the Plan shall be the directors,
executive officers, employees, consultants, advisers, independent contractors
and other service providers of the Company and its Affiliates who, in the
opinion of the Board, are in a position to make a significant contribution to
the success of the Company (or an Affiliate). Participants need not be
individuals or employees of the Company (or an Affiliate).


5.    Stock Available for Awards


5.1    Aggregate Number of Shares Available for Awards. Subject to Section 9.13,
Awards may be granted under the Plan in respect of up to 4,500,000 Shares.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued Shares or treasury Shares.


5.2    Lapsed, Forfeited or Expired Awards. If any Award expires or is
terminated before exercise or is forfeited for any reason, the Shares subject to
such Award, to the extent of such expiration, termination or forfeiture, shall
again be available for award under the Plan.


5.3    Maximum Number of Shares Subject to any Award. Subject to Section 9.13,
the number of Shares in respect of which a Participant may receive Awards under
the Plan in any year shall not exceed 2,500,000.






--------------------------------------------------------------------------------




6.    Stock Options


6.1    Grant of Options. Subject to the terms and provisions of the Plan, the
Board may award Options and determine the number of Shares subject to each
Option, the exercise price therefor, the term of the Option, and any other
conditions and limitations applicable to the exercise of the Option and the
holding of any Shares acquired upon exercise of the Option. The Board may grant
ISOs, NQOs or a combination thereof; provided, however, that Participants who
are not employees of the Company may not be granted ISOs. The Company shall have
no liability to any Participant, or to any other party, if an Option (or any
portion thereof) that is intended to be an ISO is determined not to be an ISO
(including, without limitation, due to a determination that the exercise price
per Share of the Option was less than the Fair Market Value per Share of the
Shares subject to the Option as of the Grant Date).


6.2    Exercise Price. Subject to the provisions of this Section 6, the exercise
price for each Option, and the manner of payment thereof, shall be determined by
the Board in its sole discretion.


6.3    Restrictions on Option Transferability and Exercisability. Except as set
forth in the applicable Award Agreement, no Option shall be transferable by the
Participant other than by will or the laws of descent and distribution, and all
Options shall be exercisable, during the Participant's lifetime, only by the
Participant. In no event shall ISOs be transferable by the Participant other
than by will or the laws of descent and distribution.


6.4    Certain Additional Provisions for Incentive Stock Options


6.4.1    Exercise Price. In the case of an ISO, the exercise price shall be not
less than 100% of the Fair Market Value on the Grant Date of the Shares subject
to the Option; provided, however, that if on the Grant Date the Participant
(together with persons whose stock ownership is attributed to the Participant
pursuant to Section 424(d) of the Code) owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Affiliate, the exercise price shall be not less than 110% of the Fair Market
Value on the Grant Date of the Shares subject to the Option.


6.4.2    Exercisability. Subject to Sections 9.3 and 9.4, the aggregate Fair
Market Value (determined on the Grant Date(s)) of the Shares with respect to
which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and its Affiliates) shall not
exceed $100,000.


6.4.3    Eligibility. ISOs may be granted only to persons who are employees of
the Company or an Affiliate on the Grant Date.


6.4.4    Expiration. No ISO may be exercised after the expiration of ten years
from the Grant Date; provided, however, that if the Option is granted to a
Participant who, together with persons whose stock ownership is attributed to
the Participant pursuant to Section 424(d) of the Code, owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any Affiliate, the ISO may not be exercised after the expiration of
five years from the Grant Date.


6.4.5    Compliance with Section 422 of the Code. The terms and conditions of
ISOs shall be subject to and comply with Section 422 of the Code or any
successor provision.


6.4.6    Notice to Company of Disqualifying Disposition. Each Participant who
receives an ISO agrees to notify the Company in writing within ten days after
the Participant makes a Disqualifying Disposition of any Shares received
pursuant to the exercise of the ISO.






--------------------------------------------------------------------------------




6.4.7    Substitute Options. Notwithstanding the provisions of Section 6.4.1, in
the event that the Company or any Affiliate consummates a transaction described
in Section 424(a) of the Code (relating to the acquisition of property or stock
from an unrelated corporation), individuals who become employees or consultants
of the Company or any Affiliate on account of such transaction may be granted
ISOs in substitution for options granted by their former employer. The Board, in
its sole discretion and consistent with Section 424(a) of the Code, shall
determine the exercise price of such substitute Options.


6.5    NQO Presumption. An Option granted pursuant to the Plan shall be presumed
to be a NQO unless expressly designated an ISO in the applicable Award
Agreement.


7.    Restricted Stock


7.1    Grant of Restricted Stock. The Board may award Shares of Restricted Stock
and determine the purchase price, if any, therefor, the duration of the
Restricted Period, if any, the conditions, if any, under which the Shares may be
forfeited to or repurchased by the Company and any other terms and conditions of
the Awards. The Board may modify or waive any restrictions, terms and conditions
with respect to any Restricted Stock. Shares of Restricted Stock may be issued
for such consideration, if any, as is determined by the Board, subject to
applicable law.


7.2    Transferability. Except as set forth in the applicable Award Agreement,
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered.


7.3    Evidence of Award. Shares of Restricted Stock shall be evidenced in such
manner as the Board may determine. Any certificates issued in respect of Shares
of Restricted Stock shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the Restricted Period(s), the Company (or such designee) shall
deliver the certificates no longer subject to such restrictions to the
Participant.


7.4    Shareholder Rights. A Participant shall have all the rights of a
shareholder with respect to Restricted Stock awarded, including voting and
dividend rights, unless otherwise provided in the Award Agreement.


8.    Other Stock-Based Awards


The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of Shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of warrants to purchase
Common Stock, stock appreciation rights, phantom stock awards or stock units.


9.    General Provisions Applicable to Awards


9.1    Legal and Regulatory Matters. The delivery of Shares shall be subject to
compliance with (i) applicable federal and state laws and regulations, (ii) if
the outstanding Shares are listed at the time on any stock exchange, the listing
requirements of such exchange and (iii) the Company's counsel's approval of all
other legal matters in connection with the issuance and delivery of the Shares.
If the sale of the Shares has not been registered under the Securities Act, the
Company may require, as a condition to delivery of the Shares, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and may require that the certificates
evidencing the Shares bear an appropriate legend restricting transfer.




--------------------------------------------------------------------------------




9.2    Written Award Agreement. The terms and provisions of an Award shall be
set forth in an Award Agreement approved by the Board and delivered or made
available to the Participant as soon as practicable following the Grant Date. If
the Award is an Option Award, the Award Agreement shall specify whether the
Option is intended to be an ISO or a NQO.


9.3    Determination of Restrictions on the Award. The vesting, exercisability,
payment and other restrictions applicable to an Award (which may include,
without limitation, restrictions on transferability or provision for mandatory
resale to the Company) shall be determined by the Board and set forth in the
applicable Award Agreement. Notwithstanding the foregoing, the Board may
accelerate (i) the vesting or payment of any Award (including an ISO), (ii) the
lapse of restrictions on any Award (including an Award of Restricted Stock) and
(iii) the date on which any Option first becomes exercisable.


9.4    Change in Control. Notwithstanding any other provision of the Plan, but
subject to the provisions of any particular Award Agreement, in the event of any
Change in Control (as defined below) of the Company, and in anticipation thereof
if required by the circumstances, the Board, in its sole discretion (and in
addition to or in lieu of any actions permitted to be taken by the Company under
the terms of any particular Award Agreement), may, on either an overall or a
Participant by Participant basis, (i) accelerate the exercisability, prior to
the effective date of such Change in Control, of any outstanding Options (and
terminate the restrictions applicable to any Shares of Restricted Stock), (ii)
upon written notice, provide that any outstanding Options must be exercised, to
the extent then exercisable, within a specified number of days after the date of
such notice, at the end of which period such Options shall terminate, (iii) if
there is a surviving or acquiring entity, and subject to the consummation of
such Change in Control, cause that entity or an affiliate of that entity to
grant replacement awards having such terms and conditions as the Board
determines to be appropriate in its sole discretion, upon which replacement the
replaced Options or Restricted Stock shall be terminated or cancelled, as the
case may be, (iv) terminate any outstanding Options and make such payments, if
any, therefor (or cause the surviving or acquiring entity to make such payments,
if any, therefor) as the Board determines to be appropriate in its sole
discretion (including, without limitation, with respect to only the then
exercisable portion of such Options based on the Fair Market Value of the
underlying Shares as determined by the Board in good faith), upon which
termination such Options shall immediately cease to have any further force or
effect, (v) repurchase (or cause the surviving or acquiring entity to purchase)
any Shares of Restricted Stock for such amounts, if any, as the Board determines
to be appropriate in its sole discretion (including, without limitation, an
amount with respect to only the vested portion of such Shares (i.e., the portion
that is not then subject to forfeiture or repurchase at a price less than their
value), based on the Fair Market Value of such vested portion as determined by
the Board in good faith), upon which purchase the holder of such Shares shall
surrender such Shares to the purchaser, or (vi) take any combination (or none)
of the foregoing actions. For purposes of this Plan, a “Change in Control” shall
mean and include any of the following:


9.4.1    a merger or consolidation of the Company with or into any other
corporation or other entity in which holders of the Company's Voting Securities
immediately prior to such merger or consolidation will not continue to hold at
least a majority of the outstanding Voting Securities of the Company;


9.4.2    a sale, lease, exchange or other transfer (in one transaction or a
related series of transactions, but excluding any merger or consolidation not
having an effect described in Section 9.4.1) of all or substantially all of the
Company's assets;


9.4.3    the acquisition by any person or any group of persons, acting together
in any transaction or related series of transactions, of such quantity of the
Company's Voting Securities as causes




--------------------------------------------------------------------------------




such person, or group of persons, to own beneficially, directly or indirectly,
as of the time immediately after such transaction or series of transactions, 50%
or more of the combined voting power of the Voting Securities of the Company
other than as a result of (i) an acquisition of securities directly from the
Company or (ii) an acquisition of securities by the Company which by reducing
the Voting Securities outstanding increases the proportionate voting power
represented by the Voting Securities owned by any such person or group of
persons to 50% or more of the combined voting power of such Voting Securities;
or


9.4.4    the liquidation or dissolution of the Company.


9.5    Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances. The Awards
so granted shall not reduce the number of Shares that would otherwise be
available for Awards under the Plan.


9.6    Termination of Service.


9.6.1    Termination of Service in General. Except as set forth in the
applicable Award Agreement or as otherwise determined by the Board, upon the
termination of the Service of a Participant, the Participant's Options shall
expire on the earliest of the following occasions:


(i)
in the case of an ISO, the expiration date determined pursuant to Section 6.4.4;



(ii)
subject to Section 9.6.2, below, the date that is three months after the
voluntary termination of the Participant's Service or the termination of the
Participant's Service by the Company (or by an Affiliate) other than for Cause;



(iii)
the date of the termination of the Participant's Service by the Company (or by
an Affiliate) for Cause;



(iv)
the date one year after the termination of the Participant's Service by reason
of Disability; or



(v)
the date one year after the termination of the Participant's Service by reason
of the Participant's death.



The Participant may exercise all or any part of the Participant's Options at any
time before the expiration of such Options under this Section 9.6.1, but only to
the extent that such Options had become exercisable before the Participant's
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Participant's Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Participant's Service terminates. In the event that the Participant
dies during the Participant's Service, or after the termination of the
Participant's Service but before the expiration of the Participant's Options,
all or part of such Options may be exercised (prior to expiration) by the
executors or administrators of the Participant's estate or by any person who has
acquired such Options directly from the Participant by beneficiary designation,
bequest or inheritance, but only to the extent that such Options had become
exercisable before the Participant's Service terminated (or became exercisable
as a result of the termination) and the underlying Shares had vested before the
Participant's Service terminated (or vested as a result of the termination).




--------------------------------------------------------------------------------




9.6.2    Definition of Cause. “Cause” means and includes dishonesty, theft,
insubordination, substantial malfeasance or non-feasance of duty, unauthorized
disclosure of confidential information, breach of a contract with the Company by
an employee or consultant, failure or refusal of an employee or consultant to
perform duties that have been properly assigned to such employee or consultant,
any violation by an employee or consultant of any company policies and conduct
substantially prejudicial to the Company or any Affiliate, as determined by the
Board, whose determination shall be final and binding on the Company and the
Participant. Notwithstanding anything to the contrary in the Plan, if the Board
determines after the termination of the Participant's Service that the
Participant has engaged in conduct constituting Cause (whether before or after
the termination of the Participant's Service), the Participant's Options shall
terminate immediately to the extent not exercised in accordance with the terms
of this Agreement.


9.6.3    Date of Termination of Service. The date of the termination of a
Participant's Service for any reason shall be determined by the Board in its
sole discretion. For purposes of the Plan, however, the following events shall
not be deemed a termination of Service of a Participant: (i) a transfer of
Service from the Company to an Affiliate, from an Affiliate to the Company, or
from one Affiliate to another Affiliate; or (ii) a leave of absence for military
service or sickness, or for any other purpose approved by the Company, if the
Participant's right to employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Board otherwise so provides in writing; provided, however, that if the
Participant fails to resume his or her active Service to the Company upon the
completion of such leave of absence, then the Board may, to the extent permitted
by applicable law, deem such Participant's Service to have terminated as of the
commencement of such leave of absence. For purposes of the Plan, employees of an
Affiliate shall be deemed to have terminated their Service on the date on which
such Affiliate ceases to be an Affiliate.


9.7    Effect of Termination of Service. The Board shall have full authority to
determine and specify in the applicable Award Agreement the effect, if any, that
a Participant's termination of Service for any reason will have on the vesting,
exercisability, payment or lapse of restrictions applicable to an outstanding
Award.


9.8    Grant of Awards. Each Award may be made alone, in addition to or in
relation to any other Award. The terms of each Award need not be identical, and
the Board need not treat Participants uniformly.


9.9    Settlement of Awards.


9.9.1    General. No Shares shall be delivered in connection with any Award
unless and until (i) the requirements of Section 9.1 of this Plan and of the
relevant Award Agreement have been satisfied and (ii) payment in full of the
price therefor, if any, is received by the Company. Such payment may be made in
whole or in part in cash or by check or, to the extent permitted by the Board at
or after the Grant Date, by delivery of (i) a promissory note that (x) bears
interest at a rate determined by the Board to be a fair market rate for the
individual Participant at the time the Shares are issued, (y) is full recourse
(including with respect to the payment of interest) to the Participant, and (z)
contains such other terms as may be determined by the Board (and, if required by
applicable law, delivery by the Participant of cash or check in an amount equal
to the aggregate par value of the Shares purchased), (ii) Shares, including
Restricted Stock, valued at their Fair Market Value on the date of exercise, or
(iii) such other lawful consideration as the Board shall determine.


9.9.2    Certain Indebtedness to the Company. No Option or other Award may be
exercised at any time after the Board has determined, in good faith, that the
Participant is indebted to the Company




--------------------------------------------------------------------------------




or any Affiliate for advances of salary, advances of expenses, recoverable draws
or other amounts unless and until either (a) such indebtedness is satisfied in
full or (b) such condition is waived by the Board. The period during which any
Option or other Award may by its terms be exercised shall not be extended during
any period in which the Participant is prohibited from such exercise by the
preceding sentence, and the Company shall have no liability to any Participant,
or to any other party, if any Option or other Award expires unexercised in whole
or in part during such period or if any Option that is intended to be an ISO is
deemed to be a NQO because such Option is not exercised within three months
after the termination of the Participant's employment with the Company or an
Affiliate.


9.10    Withholding Requirements and Arrangements.


9.10.1    NQOs. In the case of any NQO, the Board may require the Participant to
remit to the Company an amount sufficient to satisfy the minimum statutory
federal, state and local withholding tax obligations of the Company with respect
to the exercise of such NQO (or make other arrangements satisfactory to the
Board with regard to such taxes, including withholding from regular cash
compensation, providing other security to the Company, or remitting or foregoing
the receipt of Shares having a Fair Market Value on the date of delivery
sufficient to satisfy such minimum statutory obligations) prior to the delivery
of any Shares in respect of such NQO.


9.10.2    ISOs. In the case of an ISO, if at the time the ISO is exercised the
Board determines that under applicable law and regulations the Company could be
liable for the withholding of any federal, state or local tax with respect to a
disposition of the Shares received upon exercise, the Board may require the
Participant to agree to give such security as the Board deems adequate to meet
the potential liability of the Company for the withholding of tax, and to
augment such security from time to time in any amount reasonably deemed
necessary by the Board to preserve the adequacy of such security.


9.10.3    Restricted Stock. In the case of any Shares of Restricted Stock that
are “substantially vested” (within the meaning of Treasury Regulations Section
1.83-3(b)) upon issuance, the Board may require the Participant to remit to the
Company an amount sufficient to satisfy the minimum statutory federal, state or
local withholding tax requirements (or make other arrangements satisfactory to
the Company with regard to such taxes, including withholding from regular cash
compensation, providing other security to the Company, or remitting or foregoing
the receipt of Shares having a Fair Market Value on the date of delivery
sufficient to satisfy such obligations) prior to the issuance of any such
Shares. In the case of any Shares of Restricted Stock that are not
“substantially vested” upon issuance, if the Board determines that under
applicable law and regulations the Company could be liable for the withholding
of any federal or state tax with respect to such Shares, the Board may require
the Participant to remit to the Company an amount sufficient to satisfy any such
potential liability (or make other arrangements satisfactory to the Company with
respect to such taxes, including withholding from regular cash compensation,
providing other security to the Company, or remitting or foregoing the receipt
of Shares having a Fair Market Value on the date of delivery sufficient to
satisfy such obligations) at the time such Shares of Restricted Stock are
delivered to the Participant, at the time the Participant makes an election
under 83(b) of the Code with respect to such Shares and/or at the time such
Shares become “substantially vested,” and to agree to augment such security from
time to time in any amount reasonably deemed necessary by the Board to preserve
the adequacy of such security.


9.10.4    Retention of Shares. With respect to any Participant subject to
Section 16(a) of the Exchange Act, any retention of Shares by the Company to
satisfy a tax obligation with respect to such Participant shall be made in
compliance with any applicable requirements of Rule 16b-3(e) or any successor
rule under the Exchange Act.






--------------------------------------------------------------------------------




9.10.5    Offset Against Payments. The Company may, to the extent permitted by
law, deduct any tax obligations of a Participant from any payment of any kind
otherwise due to the Participant.


9.11    No Effect on Employment. The Plan shall not give rise to any right on
the part of any Participant to continue in the employ of the Company or any
Affiliate. The loss of existing or potential profit in Awards granted under the
Plan shall not constitute an element of damages in the event of termination of
the relationship of a Participant even if the termination is in violation of an
obligation of the Company to the Participant by contract or otherwise.


9.12    No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant shall have any rights as a
shareholder with respect to any Shares to be distributed under the Plan until he
or she becomes the holder thereof.


9.13    Adjustments. Upon the happening of any of the following described
events, a Participant's rights with respect to Awards granted hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
Award Agreement.


9.13.1    Stock Splits and Recapitalizations. In the event the Company issues
any of its Shares as a stock dividend upon or with respect to the Shares, or in
the event Shares shall be subdivided or combined into a greater or smaller
number of Shares, or if, upon a merger or consolidation (except those described
in Section 9.4), reorganization, split-up, liquidation, combination,
recapitalization or the like of the Company, Shares shall be exchanged for other
securities of the Company, securities of another entity, cash or other property,
each Participant upon exercising an Option (for the purchase price to be paid
under the Option) shall be entitled to purchase such number of Shares, other
securities of the Company, securities of such other entity, cash or other
property as the Participant would have received if the Participant had been the
holder of the Shares with respect to which the Award is exercised at all times
between the Grant Date of the Award and the date of its exercise, and
appropriate adjustments shall be made in the purchase price per Share. In
determining whether any Award granted hereunder has vested, appropriate
adjustments will be made for distributions and transactions described in this
Section 9.13.1.


9.13.2    Restricted Stock. If any person owning Restricted Stock receives new
or additional or different shares or securities (“New Securities”) in connection
with a corporate transaction or stock dividend described in Section 9.13.1 as a
result of owning such Restricted Stock, the New Securities shall be subject to
all of the conditions and restrictions applicable to the Restricted Stock with
respect to which such New Securities were issued.


9.13.3    Fractional Shares. No fractional Shares shall be issued under the
Plan. Any fractional Shares which, but for this Section, would have been issued
shall be deemed to have been issued and immediately sold to the Company for
their Fair Market Value, and the Participant shall receive from the Company cash
in lieu of such fractional Shares.


9.13.4    Recapitalization. The Board may adjust the number of Shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property, or
any other event if it is determined by the Board that such adjustment is
appropriate to avoid distortion in the operation of the Plan.


9.13.5    Further Adjustment. Upon the happening of any of the events described
in Sections 9.13.1 or 9.13.4, the class and aggregate number of Shares set forth
in Section 5.1 hereof that are subject to Awards which previously have been or
subsequently may be granted under the Plan, and the number of




--------------------------------------------------------------------------------




Shares set forth in Section 5.3 hereof that may be granted to a Participant in
any year shall be appropriately adjusted to reflect the events described in such
Sections. The Board shall determine the specific adjustments to be made under
this Section 9.13.5.


9.14    Other Transfer Restrictions. Notwithstanding any other provision of the
Plan, in order to qualify for the exemption provided by Rule 16b-3 under the
Exchange Act, and any successor provision, (i) any Restricted Stock offered
under the Plan to a Participant subject to Section 16 of the Exchange Act (a
“Section 16 Participant”) may not be sold for six months after acquisition; (ii)
any Shares or other equity security acquired by a Section 16 Participant upon
exercise of an Option may not be sold for six months after the date of grant of
the Option; and (iii) any Option or other similar right related to an equity
security issued under the Plan shall not be transferable except in accordance
with the rules under Section 16 of the Exchange Act, subject to any other
applicable transfer restrictions under the Plan or the Award Agreement. The
Board shall have no authority to take any action if the authority to take such
action, or the taking of such action, would disqualify a transaction under the
Plan from the exemption provided by Rule 16b-3 under the Act, or any successor
provision.


10.    Amendment and Termination


10.1    Amendment, Suspension, Termination of the Plan. The Board may amend,
suspend or terminate the Plan in whole or in part at any time and for any
reason; provided, however, that any amendment of the Plan which is necessary to
comply with any applicable tax or regulatory requirement, including any
requirements for exemptive relief under Section 16(b) of the Exchange Act or any
successor provision, shall be subject to the approval of the Company's
stockholders. Stockholder approval shall not be required for any other amendment
of the Plan. No amendment, suspension or termination of the Plan shall
materially adversely affect the rights of a Participant, without such
Participant's consent, with respect to any Award previously made.


10.2    Amendment, Suspension, Termination of an Award. The Board may modify,
amend or terminate any outstanding Award, including, without limitation,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization and converting an ISO to a NQO; provided,
however, that the Participant's consent to such action shall be required unless
the Board determines that the action, taking into account any related action,
would not materially adversely affect the Participant.


11.    Authorization of Sub-Plans


The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to this Plan containing (i) such limitations on the Board's
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.


12.    Legal Construction


12.1    Captions. The captions provided herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan or serve as a basis for interpretation or construction of
the Plan.




--------------------------------------------------------------------------------




12.2    Severability. In the event any provision of the Plan is held invalid or
illegal for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


12.3    Governing Law. The Plan and all rights under the Plan shall be construed
in accordance with and governed by the internal laws of [State of Organization],
without giving effect to the principles of the conflicts of laws thereof.


12.4    Variation of Pronouns. When used herein, pronouns and variations thereof
shall be deemed to refer to the masculine, feminine or neuter or to the singular
or plural as the identity of the person or persons referenced or the context may
require.




